                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TAYLOR HYDE,

                  Plaintiff,                               4:18CV3163

     vs.
                                                             ORDER
NEBRASKA FARM BUREAU
FEDERATION,

                  Defendant.


     After conferring with counsel, (Filing No. 20, audio file),


     IT IS ORDERED:


     1)    Plaintiff’s general objections to Defendant’s discovery are invalid and
are deemed withdrawn.


     2)    On or before June 28, 2019,

           a.    Plaintiff may re-serve his discovery responses with specific,
           per request, objections. If Plaintiff chooses to answer or respond to
           discovery over his objections, each discovery response must
           describe the type of information or documents the plaintiff is
           withholding.

           b.    As to Plaintiff’s answers to interrogatories, such answers shall
           be signed under oath and served on Defendant.

     June 21, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
